ORDER

PER CURIAM.
AND NOW, this 1st day of May, 2014, the Order of the Commonwealth Court is REVERSED. The Commonwealth Court erred in applying nunc pro tunc constructs to excuse what it perceived to be a non-negligent failure to timely file a statement of financial interests with the Ethics Commission, as required by Section 1104(b)(1) of the Ethics Act. See 65 Pa.C.S. § 1104(b)(1). The untimely filing of the statement constitutes a fatal defect that precludes a candidate’s appearance on the ballot. See 65 Pa.C.S. § 1104(b)(3) (“Failure to file the statement in accordance with the provisions of this chapter shall, in addition to any other penalties provided, be a fatal defect to a petition to appear on the ballot.”); In re Nomination of Paulmier, 594 Pa. 433, 937 A.2d 364, 371 (2007) (“[W]e now hold that the fatality rule announced in Section 1104 of the Ethics Act was intended by the Legislature to bar only those candidates from the ballot who fail to file statements of financial interests or who file them in an untimely manner.”) (emphasis added).
*702It is further ORDERED that Robert Guzzardi’s name is to be STRICKEN from the primary ballot for the Republican Party nomination for the Office of Governor of Pennsylvania.
Opinions to follow.
Justice BAER files a Dissenting Statement in which Justice TODD joins.